                                           UNITED STATES DISTRICT COURT
                                                      For the
                                          EASTERN DISTRICT OF TENNESSEE


  ESTATE OF BRANDON D. GASH, b/n/k                             )
  HARRY GASH and SHERYL GASH,                                  )
  Parents,                                                     )
                                                               )
          Plaintiffs,                                          )
  v.                                                           )   Civil Action No. 1:19-CV-00112
                                                               )
  BRADLEY COUNTY, TENNESSEE,                                   )
  GOVERNMENT, QUALITY                                          )
  CORRECTIONAL HEALTH CARE,                                    )
  GABE THOMAS, in his individual and                           )
  official capacity, And ERIC WATSON, in                       )
  His individual and Official capacity,                        )
                                                               )
          Defendants.                                          )

 DEFENDANT'S QUALITY CORRECTIONAL HEALTH CARE MOTION TO DISMISS
     PLAINTIFF'S FIRST AMENDED COMPLAINT BASED UPON PLAINTIFF'S
   FAILURE TO 1) PLEAD ADEQUATE FACTS TO SUPPORT ITS SECTIONS 1983,
  1985, AND 1986 CLAIMS, 2) SERVE DEFENDANTS WITH PRE-SUIT NOTICE AS
  REQUIRED BY TENN. CODE ANN. § 29-26-121, AND 3) FILE A CERTIFICATE OF
          GOOD FAITH AS REQUIRED BY TENN. CODE ANN. § 29-26-122

           Defendant Quality Correctional Health Care (hereinafter "QCHC") hereby moves to

 dismiss Plaintiff Estate of Brandon D. Gash b/n/k Harry Gash and Sheryl Gash, parents

 (hereinafter "Plaintiff") First Amended Complaint pursuant to Federal Rules of Civil Procedure,

 Rule 12(b)(6).

           Plaintiff's First Amended Complaint fails to state a claim due to Plaintiff's failure to set

 forth sufficient facts to establish claims for violations of 42 U.S.C. § 1983, §1985, §1986 in that

 Plaintiff failed to demonstrate that QCHC put in place a policy or custom that resulted in a violation

 of decedent's constitutional rights. As Plaintiff's §1985 and § 1986 rely on its prevailing on the §




  C:\Users\egregory\Desktop\Gash_ Mtn to Dismiss 1st Amended
  Complaint.DOCX


Case 1:19-cv-00112-TAV-SKL Document 26 Filed 10/09/19 Page 1 of 3 PageID #: 168
 1983 claim, in light of the failure to plead sufficient facts to sustain the § 1983 claim, the § 1985

 and § 1986 claims must also fail.

        Furthermore, Plaintiff failed to comply with the procedural requirements of the Tennessee

 Healthcare Liability Act. Since Plaintiff fails to establish a constitutional violation and the claims

 contained in the First Amended Complaint arise in the context of the provision of health care

 services, or the alleged lack thereof, to Plaintiff, Tenn. Code Ann. § 29-26-121 requires plaintiff

 to provide pre-suit notice to all health care provider defendants. The failure to comply with this

 requirement results in dismissal without prejudice. More significantly, Tenn. Code Ann. § 29-26-

 122 requires Plaintiff to file a certificate of good faith with the complaint and the Estate's failure

 to do so renders the First Amended Complaint subject to dismissal with prejudice. Thus, all of

 Plaintiff's claims against Defendants must fail because the claims arise out of the provision of

 health care services, but Plaintiff failed to comply with the requirements of the Tennessee Health

 Care Liability Act necessitating dismissal of the claims.

        In compliance with this Court's Order, the parties engaged in a telephonic meet and confer

 regarding this Motion to Dismiss on October 9, 2019. (See Affidavit of Danielle S. Blauvelt).

                                                       Respectfully submitted,

                                                       HALL BOOTH SMITH, P.C.

                                                       /s/ Danielle S. Blauvelt
                                                       JAMES E. LOOPER, JR. (#25200)
                                                       DANIELLE S. BLAUVELT (#34951)
                                                       Pro Hac Vice
                                                       Fifth Third Center
                                                       424 Church St., Ste. 2950
                                                       Nashville, TN 37219
                                                       (615) 313-9911
                                                       jlooper@hallboothsmith.com
                                                       dblauvelt@hallboothsmith.com

                                                       Attorneys for Quality Correctional Health Care

                                                   2

Case 1:19-cv-00112-TAV-SKL Document 26 Filed 10/09/19 Page 2 of 3 PageID #: 169
                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been sent via electronic service, on the 9th day of
 October 2019, to the following:


        John M. Wolfe, Jr.
        707 Georgia Avenue, Suite 302
        Chattanooga, TN 37402
        johnmwolfejr@comcast.net

        Attorney for Plaintiff


                                                     /s/ Danielle S. Blauvelt
                                                     Danielle S. Blauvelt




                                                3

Case 1:19-cv-00112-TAV-SKL Document 26 Filed 10/09/19 Page 3 of 3 PageID #: 170
